IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,330-01


                     EX PARTE WILLIAM HOSEA ENGLISH, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. B-17-0829-SA-W-1 IN THE 119TH DISTRICT COURT
                          FROM TOM GREEN COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to thirty-five years’ imprisonment.

        Applicant contends that he was denied his right to an appeal. We remanded this application

to the trial court for a response from trial counsel and findings of fact and conclusions of law. The

trial court has determined that Applicant was denied his right to an appeal. We find that Applicant

is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction in cause

number B-17-0829-SA from the 119th District Court of Tom Green County. Applicant is ordered
                                                                                                    2

returned to that time at which he may give a written notice of appeal so that he may then, with the

aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of this opinion, the trial

court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall immediately appoint an attorney to represent Applicant

on direct appeal. All time limits shall be calculated as if the sentence had been imposed on the date

on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute an

appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30

days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 20, 2019
Do not publish